UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments101.3% Rate (%) Date Amount ($) Value ($) Alabama1.8% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/15/09 12,000,000 12,000,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.42 11/7/09 2,200,000 a 2,200,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.76 11/7/09 20,750,000 a,b 20,750,000 Arizona2.1% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.29 11/7/09 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.20 11/7/09 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.34 11/7/09 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 11/7/09 7,600,000 a 7,600,000 Phoenix Improvement Corporation, Wastewater System Revenue, CP (LOC; Bank of America) 0.35 11/9/09 14,000,000 14,000,000 Arkansas.0% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 0.46 11/7/09 185,000 a,b 185,000 California2.1% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 5,000,000 5,000,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.47 11/7/09 15,995,000 a,b 15,995,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 0.30 11/7/09 20,000,000 a 20,000,000 Colorado2.5% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.31 11/7/09 25,000,000 a 25,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (Linfield Christian School Project) (LOC; Wells Fargo Bank) 0.22 11/7/09 8,100,000 a 8,100,000 Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 0.61 11/7/09 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.56 11/7/09 3,100,000 a 3,100,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.66 11/7/09 2,635,000 a 2,635,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 2.95 11/7/09 4,165,000 a 4,165,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.26 11/7/09 2,950,000 a 2,950,000 Connecticut1.7% Connecticut, GO Notes, BAN 2.00 4/28/10 12,000,000 12,094,913 Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.26 11/7/09 9,170,000 a 9,170,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.26 11/7/09 7,300,000 a,b 7,300,000 New Haven, GO Notes, BAN 1.25 2/15/10 5,000,000 5,005,695 District of Columbia3.8% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.26 11/7/09 6,765,000 a 6,765,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.43 12/9/09 13,200,000 13,200,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.40 11/7/09 15,000,000 a 15,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.40 11/7/09 25,000,000 a 25,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.32 11/7/09 14,700,000 a 14,700,000 Florida7.7% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.33 11/7/09 13,230,000 a 13,230,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.35 11/5/09 13,151,000 13,151,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.45 12/1/09 13,130,000 13,130,000 Florida Municipal Power Agency, Revenue, CP (LOC; Wachovia Bank) 0.25 12/7/09 10,000,000 10,000,000 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 0.87 11/4/09 23,938,000 23,938,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (LOC; Berkshire Hathaway Assurance Corporation) 0.37 11/7/09 6,700,000 a 6,700,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.37 4/8/10 20,000,000 20,000,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 14,000,000 14,041,640 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 0.70 11/7/09 4,050,000 a 4,050,000 Palm Beach County School District, Revenue, TAN 0.75 2/1/10 31,000,000 31,033,570 Georgia5.5% Atlanta, General Fund TAN 1.75 12/31/09 10,000,000 10,020,384 Atlanta Development Authority, Revenue (Georgia Aquarium, Inc. Project) (LOC; FHLB) 0.21 11/7/09 10,000,000 a 10,000,000 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 0.55 11/7/09 33,850,000 a 33,850,000 Fulton County, General Fund TAN 1.00 12/31/09 20,000,000 20,022,413 Gwinnett County Development Authority, IDR (Suzanna's Kitchen, Inc. Project) (LOC; Wachovia Bank) 0.52 11/7/09 5,200,000 a 5,200,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 0.35 11/3/09 20,000,000 20,000,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 7,840,000 a 7,840,000 Illinois2.8% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.27 11/7/09 5,000,000 a 5,000,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.22 11/7/09 8,500,000 a 8,500,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 0.77 11/7/09 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 0.77 11/7/09 25,650,000 a 25,650,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.45 11/7/09 8,405,000 a 8,405,000 Indiana2.0% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.40 11/7/09 3,255,000 a 3,255,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.35 11/7/09 2,335,000 a 2,335,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.40 11/7/09 3,440,000 a 3,440,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.35 11/7/09 3,300,000 a 3,300,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.40 11/7/09 6,000,000 a 6,000,000 Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 0.77 11/7/09 15,075,000 a 15,075,000 Saint Joseph County, EDR (Logan Community Resources, Inc. Project) (LOC; Fifth Third Bank) 0.77 11/7/09 5,730,000 a 5,730,000 Iowa.3% Ringgold County Hospital, HR, BAN (Ringgold County Hospital Project) 1.50 10/1/10 5,000,000 5,022,450 Kansas.5% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.31 11/7/09 8,760,000 a 8,760,000 Kentucky1.2% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.33 11/7/09 9,320,000 a 9,320,000 Kentucky Economic Development Finance Authority, Hospital Facilities Revenue (The Harrison Memorial Hospital, Inc. Project) (LOC; Fifth Third Bank) 0.97 11/7/09 8,000,000 a 8,000,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.40 11/7/09 6,100,000 a 6,100,000 Williamstown, Kentucky League of Cities Funding Trust Lease Program Revenue (LOC; U.S. Bank NA) 0.22 11/7/09 200,000 a 200,000 Maine.6% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.29 11/7/09 11,090,000 a 11,090,000 Maryland2.1% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.38 11/7/09 6,875,000 a 6,875,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.29 11/7/09 6,345,000 a 6,345,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.26 11/7/09 2,800,000 a 2,800,000 Maryland Economic Development Corporation, Revenue, Refunding (United Cerebral Palsy Project) (LOC; M&T Bank) 0.38 11/7/09 1,859,500 a 1,859,500 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.31 11/7/09 3,775,000 a 3,775,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.40 12/10/09 20,000,000 20,000,000 Massachusetts3.1% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority - Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.76 11/7/09 10,500,000 a,b 10,500,000 Massachusetts, GO Notes, RAN 2.50 4/29/10 22,000,000 22,232,504 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.32 11/7/09 4,000,000 a,b 4,000,000 Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 0.36 11/7/09 9,675,000 a 9,675,000 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Bank of America) 0.35 11/7/09 14,700,000 a 14,700,000 Michigan7.4% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 0.77 11/7/09 45,000 a 45,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 0.77 11/7/09 6,500,000 a 6,500,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Standard Federal Bank) 0.26 11/7/09 7,925,000 a 7,925,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/3/09 15,000,000 15,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.33 11/7/09 6,000,000 a 6,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.33 11/7/09 35,000,000 a 35,000,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 0.77 11/7/09 8,360,000 a 8,360,000 Michigan Strategic Fund, LOR, Refunding (Goodwill Industries of Greater Grand Rapids, Inc. Project) (LOC; Fifth Third Bank) 0.77 11/7/09 7,615,000 a 7,615,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.45 11/7/09 2,800,000 a 2,800,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.35 11/7/09 4,520,000 a 4,520,000 University of Michigan, General Revenue, CP 0.20 11/4/09 29,710,000 29,710,000 University of Michigan, General Revenue, CP 0.43 1/19/10 10,000,000 10,000,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.29 11/7/09 10,645,000 a 10,645,000 Minnesota1.1% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.27 11/7/09 7,000,000 a 7,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.75 11/9/09 10,000,000 10,000,000 University of Minnesota, CP 0.30 1/11/10 5,175,000 5,175,000 Missouri1.2% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.35 11/12/09 10,000,000 10,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.25 11/17/09 13,000,000 13,000,000 Nevada6.0% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.35 11/7/09 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.35 11/7/09 6,600,000 a 6,600,000 Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.26 11/7/09 5,450,000 a 5,450,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.40 11/3/09 18,000,000 18,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 12/10/09 10,000,000 10,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/8/10 10,000,000 10,000,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.32 11/4/09 15,000,000 15,000,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 0.42 12/3/09 35,000,000 35,000,000 New Hampshire.3% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 1.00 11/7/09 5,000,000 a 5,000,000 New Jersey2.8% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.28 11/7/09 21,545,000 a 21,545,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 11/7/09 32,275,000 a 32,275,000 New York1.8% Metropolitan Transportation Authority, RAN 2.00 12/31/09 20,000,000 20,052,621 New York City Housing Development Corporation, MFMR (Beekman Tower Project) (LOC; RBS Citizens NA) 0.50 11/7/09 15,000,000 a 15,000,000 North Carolina3.0% Board of Governors of the University of North Carolina, CP 0.30 12/10/09 10,000,000 10,000,000 North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.29 11/7/09 20,000,000 a 20,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.22 11/7/09 9,300,000 a 9,300,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.32 11/7/09 19,600,000 a 19,600,000 Ohio6.0% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.35 11/7/09 5,055,000 a 5,055,000 Cleveland, Water Revenue (LOC; Allied Irish Banks) 0.25 11/7/09 13,000,000 a 13,000,000 Columbus Regional Airport Authority, Revenue, CP (LOC; Calyon NA) 0.40 11/13/09 8,500,000 8,500,000 Edgewood City School District, School Improvement Unlimited Tax GO Notes, BAN 2.00 12/1/09 6,000,000 6,005,596 Hamilton County, EDR (Taft Museum Project) (LOC; Fifth Third Bank) 0.77 11/7/09 9,070,000 a 9,070,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.50 11/7/09 2,030,000 a 2,030,000 Middletown, Hospital Facilities Revenue (Middletown Hospital Group) (LOC; Lloyds TSB Bank PLC) 0.26 11/7/09 20,510,000 a,b 20,510,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 0.60 11/13/09 10,000,000 10,000,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 0.85 11/7/09 4,700,000 a 4,700,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.50 1/13/10 8,650,000 8,650,000 Ohio Higher Educational Facility, Revenue (Ashland University Project) (LOC; Key Bank) 1.30 11/7/09 4,100,000 a 4,100,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.35 11/7/09 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.35 11/7/09 9,700,000 a 9,700,000 Oklahoma.4% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 1.03 12/1/09 6,910,000 6,910,000 Pennsylvania4.4% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 1.15 11/7/09 3,020,000 a 3,020,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Bank) 0.31 11/7/09 10,720,000 a 10,720,000 Haverford Township School District, GO Notes (LOC; TD Bank) 0.23 11/7/09 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.31 11/7/09 7,400,000 a 7,400,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.41 11/7/09 16,000,000 a 16,000,000 Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 11/7/09 15,000,000 a 15,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 13,000,000 13,149,500 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 1.15 11/7/09 2,400,000 a 2,400,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.40 12/10/09 5,000,000 5,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 1/7/10 10,000,000 10,000,000 South Carolina.5% Charleston County School District, GO Notes, TAN 2.00 4/1/10 10,000,000 10,064,778 South Dakota.4% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 0.28 11/7/09 1,900,000 a,b 1,900,000 South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; FHLB) 0.21 11/7/09 5,000,000 a 5,000,000 Tennessee1.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 10,000,000 a 10,000,000 Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 3,900,000 a 3,900,000 Hendersonville Industrial Development Board, Tax Increment Revenue (LOC; Fifth Third Bank) 0.97 11/7/09 7,500,000 a 7,500,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Health Facilities Revenue, Refunding (MUC-CI Homes, Inc. Project) (LOC; Fifth Third Bank) 0.77 11/7/09 7,465,000 a 7,465,000 Texas15.2% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.37 11/7/09 10,000,000 a 10,000,000 Collin County, Unlimited Tax Road GO Notes, Refunding 2.00 2/15/10 2,320,000 2,329,996 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.36 11/7/09 5,000,000 a,b 5,000,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.38 11/18/09 28,703,000 28,703,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/09 3,660,000 a 3,660,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.40 11/10/09 3,000,000 3,000,000 Harris County, GO Notes, TAN 1.50 2/25/10 10,000,000 10,034,846 Harris County, GO Notes, TAN 2.00 2/25/10 20,000,000 20,103,904 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 11/23/09 25,000,000 25,000,000 Lower Colorado River Authority, Revenue, CP (Lower Colorado River Authority Transportation Services Corporation) (Liquidity Facility; JPMorgan Chase Bank) 0.40 12/8/09 17,000,000 17,000,000 Port of Houston Authority of Harris County, CP (Liquidity Facility; Bank of America) 0.70 12/10/09 11,500,000 11,500,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue (Motiva Enterprises LLC Project) 0.38 11/7/09 13,000,000 a 13,000,000 Port of Port Arthur Navigation District of Jefferson County, Revenue, CP (BASF AG) 0.75 11/5/09 10,000,000 10,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.18 11/7/09 10,000,000 a 10,000,000 San Antonio, Electric and Gas Systems Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.40 12/7/09 5,500,000 5,500,000 San Antonio, Electric and Gas Systems Revenue, Refunding 5.50 2/1/10 3,000,000 3,037,995 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.35 12/14/09 10,000,000 10,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.30 11/7/09 25,000,000 a 25,000,000 Texas, TRAN 2.50 8/31/10 18,000,000 18,305,747 Texas Department of Housing and Community Affairs, SFMR 0.30 11/7/09 29,100,000 a 29,100,000 University of Texas, University Revenue, CP 0.20 11/4/09 17,885,000 17,885,000 University of Texas System Board of Regents, Financing System Revenue 0.16 11/7/09 18,700,000 a 18,700,000 Utah2.9% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility: Bank of America and Bank of Nova Scotia) 0.40 11/18/09 25,000,000 25,000,000 Salt Lake County, GO Notes, TRAN 1.25 12/30/09 19,000,000 19,027,651 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.50 12/18/09 10,000,000 10,000,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.60 12/18/09 3,265,000 3,265,000 Vermont.5% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon NA) 0.50 11/30/09 10,500,000 10,500,000 Virginia2.3% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.36 11/7/09 13,520,000 a 13,520,000 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. - Harbor's Edge Project) (LOC; HSH Nordbank AG) 0.65 11/7/09 16,300,000 a 16,300,000 Richmond, CP (Liquidity Facility; Bank of America) 0.37 11/9/09 14,000,000 14,000,000 Washington.9% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.36 11/7/09 4,960,000 a 4,960,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 0.90 11/7/09 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.33 11/7/09 7,895,000 a 7,895,000 Washington Housing Finance Commission, Nonprofit Revenue (Panorama Project) (LOC; Key Bank) 0.65 11/7/09 4,000,000 a 4,000,000 Wisconsin2.6% Wisconsin, Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.35 12/11/09 15,000,000 15,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.35 11/7/09 6,365,000 a 6,365,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.30 11/7/09 22,030,000 a 22,030,000 Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 1.50 11/15/10 7,000,000 7,054,027 Wyoming.3% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.29 11/7/09 5,000,000 a 5,000,000 Total Investments (cost $1,969,543,730) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $94,640,000 or 4.9% of net assets. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,969,543,730 Level 3 - Significant Unobservable Inputs - Total 1,969,543,730 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 By: /s/ James Windels James Windels Treasurer Date: December 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
